Title: From George Washington to Alexander Hamilton, 28 November 1795
From: Washington, George
To: Hamilton, Alexander


          
            My dear Sir,
            Philadelphia 28th Novr 1795
          
          If indisposition, or business of a pressing nature, should have prevented your looking into, and making a digest of the papers I sent you on the 16th Inst. I pray you to return them to me by the first Post after this letter is received.
          The meeting of Congress is near at hand—and there is good reason to expect a punctual attendance of the members. I should be extremely unwilling therefore to be unprepared for this event; and shall endeavor to work the materials (no copy of which I have by me) into the best form I am able so soon as I get them, if it is yet to do.
          You omitted in your last, to enclose the letters of Mr Fayette, his tutor and Mr Cabot, to me, and the copy of mine to the latter. I beg they may accompany the other papers. I am always & Affectionately Yours
          
            Go: Washington
          
          
            P.S. I had written the foregoing letter, to go by young Mr Jay, this morning, but he having postponed his journey; I now add, that your letter of the 26th came to me by the Mail of today, without the papers, or any mention thereof; which (as I requested, if you could possibly make it convenient, to let me have them by the 24th) has given me a good deal of alarm, lest they should have been entrusted to a private hand who may be dilatory—or, may have met with some other mischance on the way.
            
            Did my letter to young Fayette (under cover to you) get to hand in time to be presented to him, at the interview you had with him? My desire of seeing, and assuring him from my own mouth, of my fixed determination to be his friend & supporter, is such, that I hardly know how to reconcile to my feeling, the denial of permitting him to come hither for a few moments to receive it. But supposing that whatsoever you decide on will be for the best, I shall acquiesce therein. yrs
            
              G:W.
            
          
        